Title: To Benjamin Franklin from Jane Mecom, 7 November 1768
From: Mecom, Jane
To: Franklin, Benjamin


My Dear Brother
Boston, Novr. 7 1768
I cannot neglect writing to you by my Neibour Capt. Freeman tho it be no more to yr satisfaction than to Inform you that I am well and that my Famely are as useal.
The whol Conversation of this Place turns upon Politices and Riligous Contryverses Boath managed with two much Biterness as you will See by the News Papers, If you give yr self the Troble to Read them, But they will not Infalebly Informe you of the Truth; for Every thing that any Designing Person has a mind to Propagate Is stufed into them, and it is Dificult to know whither Either Party are in the Right. For my Part I wish we had let alone Striff before it was medled with and folowed things that make for Peace.
I wrote to you and Mrs. Steevenson by capt. Foulger and then sent some mony which I hope came saif to hand but I can send none now tho I hear you are not coming Home, by a kind Leter from yr sons wife which I Recd by Last Post Her Husband being absent to meet the Indians at Sir William Jonsons. I have Heard from Sister and Cousen Beach and His wife Since they got Home there all well.
I hope yr Endevours for the Good of the Nation and the Colonies will be blessd with Suckses and we Shall at Last be favoured with Quietness at Least. My Son John and wife are Hear and Send there Duty as Does my Daughter Janey. Pleas to Present my best Respects to Mrs. Steevenson and Acept the Sinsearest Affection from your Most obliged Sister
Jane Mecom
 
Addressed: Dr. Benjamin Franklin / at Mrs. Steevensons / Craven Street / London / per favour / Capt: Freeman